NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4659
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                                 DWAYNE PARKER,
                                            Appellant
                              _______________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         D.C. Criminal No. 09-cr-00806-001
                             (Honorable Cynthia M. Rufe)
                                  ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 5, 2012

         Before: SCIRICA, AMBRO and VAN ANTWERPEN, Circuit Judges.

                                 (File: March 16, 2012)
                                  _________________

                              OPINION OF THE COURT
                                 _________________

SCIRICA, Circuit Judge.

      Dwayne Parker was charged with illegal possession of a firearm under 18 U.S.C. §

922(g). He moved to suppress the firearm as the fruit of an illegal search, arguing the

police lacked reasonable suspicion to conduct the vehicle stop that led to the weapon’s

discovery. The federal trial court denied the motion to suppress. We will affirm.
                                             I.

       Around 4 a.m. on October 22, 2009, after receiving an anonymous 911 call, 1

Philadelphia police dispatch issued two radio calls one minute apart reporting a robbery

in progress and a person with a gun. The two calls stated the robbery was occurring at

300 West Glenwood Avenue, which the police regard as mid-level crime area, and

identified the robbers as black males driving a silver Cadillac. 2 Within one minute of

receiving the calls, Officers Lewis and Binns arrived at 300 West Glenwood Avenue,

where they spotted a silver Cadillac Escalade SUV turn left from Third Street. The

officers could not determine how many people were in the car because of its tinted

windows. There was no other traffic in the area. When Lewis and Binns pulled behind

the Cadillac in their marked patrol car with their overhead lights off, it double-parked in

front of the gate of a closed auto garage. Based on his experience, Lewis believed this

action might be an avoidance tactic to prevent the police from running the license plate or

to avoid attention by allowing the police to drive by. Lewis and Binns pulled behind the

Cadillac and turned on their overhead lights; other officers also arrived at the scene.

       While approaching the vehicle, Lewis and Binns observed Dwayne Parker, one of

the five men in the car, reaching and looking downward and making sudden movements.

After the men were removed from the car, Lewis looked inside the vehicle and spotted a

firearm on the floor where Parker had been seated. Parker was arrested for weapons


1
  The police repeatedly attempted to contact the complainant, but only reached voicemail.
2
  Officer Binns recalled that the call identified the car as a Cadillac Escalade, while
another officer remembered that the call specified an SUV. The other two officers
testifying, including Officer Lewis, recalled that the call specified a silver Cadillac.
                                              2
violations. He was later indicted with a count of felon-in-possession of a firearm, 18

U.S.C. § 922(g), and taken into federal custody. After being advised of his Miranda

rights, he admitted possession of the gun.

       After a hearing on whether the initial stop of the Cadillac was constitutional, the

District Court denied Parker’s motion to suppress the physical evidence. United States v.

Parker, No. 09-cr-806, 2010 WL 4456919 (Nov. 5, 2010). The court held that, although

the anonymous call alone was insufficient, the totality of the circumstances provided

reasonable suspicion for the stop, which did not violate the Fourth Amendment. Id. at

*4-*7. Parker subsequently pled guilty, reserving his right to appeal the denial of the

suppression motion. After sentencing, he filed a timely appeal. 3

                                             II.

       The Fourth Amendment forbids “unreasonable searches and seizures.” U.S.

Const. amend. IV. Under Terry v. Ohio, 392 U.S. 1 (1968), the Fourth Amendment

permits police to “conduct a brief, investigatory stop when the officer has a reasonable,

articulable suspicion that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119,

123 (2000). Reasonable suspicion requires more than an “inchoate and unparticularized

suspicion or ‘hunch,’” id. at 123-24 (quoting Terry, 392 U.S. at 27), and must be

examined under the “totality of the circumstances” to determine whether the officer had a

“particularized and objective basis for suspecting legal wrongdoing,” United States v.


3
  The District Court exercised jurisdiction under 18 U.S.C. § 3231. We exercise
jurisdiction over the appeal under 28 U.S.C. § 1291. We review the denial of a motion to
suppress for clear error with respect to factual findings and de novo with respect of
questions of law. United States v. Brown, 448 F.3d 239, 245 (3d Cir. 2006).
                                             3
Arvizu, 534 U.S. 266, 273 (2002) (internal quotation marks omitted). Although

reasonable suspicion is a “somewhat abstract” and “elusive concept,” id. at 274, we have

identified several relevant factors to be weighed in evaluating the totality of the

circumstances, including (1) presence in a high-crime area, (2) presence on a street at a

late hour, (3) nervous, evasive behavior, (4) behavior that conforms to officers’

specialized knowledge of criminal activity, (5) geographic and temporal proximity to the

scene of the alleged crime, and (6) the number of people in the area, United States v.

Goodrich, 450 F.3d 552, 561 (3d Cir. 2006); United States v. Brown, 448 F.3d 239, 251

(3d Cir. 2006). In weighing these factors, we consider only facts known to the officers

before the stop. Goodrich, 450 F.3d at 559.

       When reasonable suspicion is based on information obtained from an anonymous

source, the tip must exhibit “sufficient indicia of reliability to provide reasonable

suspicion to make the investigatory stop” without further independent investigation.

Alabama v. White, 496 U.S. 325, 332 (1990). Such indicia include whether (1) the tip

was made face-to-face, (2) the informant can be held responsible for false allegations, (3)

the tip provides “inside information” not available to every observer, (4) the informant

recently witnessed the alleged criminal activity, and (5) the tip predicts later behavior that

the police may confirm. Brown, 448 F.3d at 249-50. But the “bare report of an

unknown, unaccountable informant who neither explained how he knew about the

[crime] nor supplied any basis for believing he had inside information” is alone

insufficient to create reasonable suspicion. Florida v. J.L., 529 U.S. 266, 271 (2000).

Nor is it adequate that the tip accurately describes a suspect’s location and appearance,

                                              4
since “[t]he reasonable suspicion here at issue requires that a tip be reliable in its

assertion of illegality, not just in its tendency to identify a determinate person.” Id. at

272.

       As the government concedes, in this instance the anonymous tip the Philadelphia

police received lacked “sufficient indicia of reliability” to alone provide reasonable

suspicion for the stop. The 911 call from an unidentified informant who did not state the

basis of her knowledge possessed none of the factors that indicate reliability. 4

       But this is not an instance where the police relied only on an anonymous tip to

justify an investigative stop. Cf. J.L., 529 U.S. at 268 (“The question presented in this

case is whether an anonymous tip . . . is, without more, sufficient to justify a police

officer’s stop. . . .” (emphasis added)). As the District Court noted, after the police

responded to the radio call, they observed several factors that we have held establish

reasonable suspicion. It was 4:00 a.m. and the area had a reputation for mid-level crime.

More significantly, the police arrived only a minute after the call and found a vehicle

matching the flash description at the address identified, with no other cars around. See

Goodrich, 450 F.3d at 562-63 (holding that the discovery of the suspect seven minutes

after a call within two blocks of the alleged crime scene, with no other occupied vehicles

present, “militat[es] strongly in favor of the validity of the stop”). Moreover, the suspects

4
  In J.L., the Court noted that “[t]he facts of this case do not require us to speculate about
the circumstances under which the danger alleged in an anonymous tip might be so great
as to justify a search even without a showing of reliability,” and observed that it would
not apply the same standard to reports of a bomb, or to searches in airports or schools
where privacy expectations are diminished. 529 U.S. at 274. Accordingly, in certain
severe or emergency situations, an anonymous tip alone may be sufficient to establish
reasonable suspicion to conduct a stop.
                                               5
engaged in what the police, based on their experience and specialized knowledge,

regarded as nervous, evasive behavior when they double-parked in front of a closed

business after the police cruiser pulled behind them. While Parker urges there might

have been innocent reasons for the Cadillac to park, “[a] determination that reasonable

suspicion exists . . . need not rule out the possibility of innocent conduct.” Arvizu, 534

U.S. at 277; see also United States v. Valentine, 232 F.3d 350, 356 (3d Cir. 2000) (“In

many cases the Supreme Court has found reasonable suspicion based on acts capable of

innocent explanation.”). The issue is not whether each action in isolation might be

innocent, but whether, when taken together, they provide a particularized and objective

basis for suspecting wrongdoing that would eliminate “a substantial portion of innocent

[persons].” United States v. Mathurin, 561 F.3d 170, 174 (3d Cir. 2009).

       We conclude that this standard was met here. Viewing these factors together as

the “totality of the circumstances,” we determine the police had reasonable suspicion to

conduct the investigatory stop of the Cadillac. Although the anonymous 911 call alone

may not have been sufficiently reliable to justify the stop, all the factors we have

previously identified as indicating reasonable suspicion were present, to greater or lesser

degrees. Weighed collectively, they establish the police officers had reasonable

suspicion, and the stop was constitutionally valid.

                                            III.

       For the foregoing reasons, we will affirm the District Court’s denial of Parker’s

motion to suppress. We will affirm the judgment of conviction and sentence.



                                              6